ORICINA1,                                          10/19/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0426

                                       DA 20-0426
                                                                      FILED
                                                                     OCT 1 9 2020
                                                                   Bowen Greenw000
IN THE MATTER OF THE                                             Clerk of Supreme Court
                                                                    State of Montana
CONSERVATORSHIP OF:
                                                                 ORDER
G.R.R.,

             A Protected Person.




       This Court reviews briefs to ensure compliance with the Montana Rules of
Appellate Procedure. After reviewing the Appellant's opening brief filed on October 16,
2020, this Court has determined that, for the third time, the brief does not comply with
the Rules and must be resubmitted.
       M. R. App. P. 10(6) requires that parties filing documents with the Clerk of the
Supreme Court shall use initials when referencing the names of parties in any proceeding
under Title 72, Chapter 5, part 3 (Guardians of Incapacitated Persons). There remain
numerous references to the name of the protected person throughout the Appellant's
opening brief, including the full name on the cover page, which must be removed and
replaced by initials.
       M. R. App. P. 11(3)(b) requires briefs to be double spaced. Sections of Appellant's
opening brief are still not double spaced.
       M. R. App. P. 12(1)(c) requires a statement of the case. The statement shall first
briefly indicate the nature of the case and its procedural disposition in the court below.
Only that procedural background which is relevant to the issue or issues raised shall be
included in the statement of the case. Appellant's opening brief does not include a
statement of the case.
       M. R. App. P. 12(1)(d) requires a statement of facts relevant to the issues
presented for review, with specific references to the pages or the parts of the record at
which material facts appear. Appellant's opening brief includes a litany of assertions not
cited to the record.
       M. R. App. P. 12 (1)(e) requires a statement of the standard of review as to each
issue raised, together with a citation to authority. The standard of review section of the
Appellant's opening brief does not include citations to appropriate authority such as
caselaw or statutes.
       M. R. App. P. 12(1)(g) requires an argument section, which contains the
contentions ofthe appellant with respect to the issues presented, and the reasons therefor,
with citations to the authorities, statutes, and pages of the record relied on. Appellant's
opening brief does not include an argument section.
       M.R. App.P. 12(1)(h) requires a short conclusion stating the precise relief sought.
Appellant's opening brief still does not contain a short conclusion stating the precise
relief sought.
Therefore,
       IT IS ORDERED that the signed original of the referenced brief be returned for
revisions necessary to comply with the specified Rules;
       IT IS FURTHER ORDERED that, given this is the third deficiency order, failure
to revise this deficient brief in accordance with these rules may result in summary
dismissal;
       IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
ofthis Court and that one copy ofthe revised brief be served on each counsel ofrecord;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk ofthis Court and shall
be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App.P. 13 shall run from the date offiling ofthe revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellants
and to mail a true copy ofthis Order to all counsel upon whom the brief was served.
DATED this ick day of October, 2020.
                                       For the Court,




                                                   Justice Dirk Sandefur